MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                             Mar 30 2020, 10:39 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael D. Gross                                        Curtis T. Hill, Jr.
Lebanon, Indiana                                        Attorney General of Indiana
                                                        Monika Prekopa Talbot
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of M.T.,                                  March 30, 2020
(Minor Child)                                           Court of Appeals Case No.
Child in need of Services                               19A-JC-2402
                                                        Appeal from the Boone Circuit
                                                        Court
K.B. (Mother),
                                                        The Honorable Lori N. Schein,
Appellant-Respondent,                                   Judge
        v.                                              The Honorable Sally E. Berish,
                                                        Magistrate
The Indiana Department of                               Trial Court Cause No.
                                                        06C01-1904-JC-132
Child Services,
Appellee-Petitioner,



Robb, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020                  Page 1 of 22
                                      Case Summary and Issue
[1]   K.B. (“Mother”) appeals the juvenile court’s determination that her child is a

      child in need of services (“CHINS”) and raises the sole issue of whether there

      was sufficient evidence to support the juvenile court’s determination.

      Concluding there was sufficient evidence to support the juvenile court’s

      judgment, we affirm.



                                 Facts and Procedural History
[2]   Mother is the biological mother of M.T. (“Child”), born December 24, 2007.

      In 2015, Mother married D.B., Child’s stepfather (“Stepfather”). 1 Child had

      resided with her maternal grandmother for most of her life. After maternal

      grandmother died in 2017, Child began living with Mother and Stepfather

      (collectively, “Parents”).


[3]   On April 18, 2019, the Indiana Department of Child Services (“DCS”) received

      a report from school administrators that Child was suicidal and upset. Child

      attended Granville Wells Elementary School and, at lunch that day, Child’s

      friend noticed red marks on Child’s wrists and Child told her friend that she

      wanted to kill herself. The friend then reported the conversation to a staff

      member. Around 1:00 p.m., John Reynolds, the school’s assistant principal,

      called Child into his office to discuss the conversation she had with her friend




      1
          Child’s biological father is deceased; Stepfather is not the legal father of Child.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020            Page 2 of 22
      and why she had the marks on her wrists. After speaking with Child, Reynolds

      informed Principal Tricia Stanley that he was “seriously concerned” for Child.

      Transcript, Volume 2 at 104. Reynolds then completed a formal Suicide Intake

      “to determine if [Child] had a plan and a way of going about a suicide.” Id. at

      104-05. Following the intake, Reynolds became even more concerned for

      Child’s mental health and called Mother, but she did not answer so he left a

      voicemail. Reynolds and Stanley were reluctant to send Child home “simply

      because [they] didn’t know where [Mother] was and [they] wanted to make sure

      [Child] was in . . . the hands of an adult who understood what was going on

      with [Child].” Id. at 105.


[4]   During the intake conversation, Child indicated her home life was the source of

      her distress. Stanley testified, “It turned more from talk of suicide to the reason

      behind why she felt the way she did which was her home life.” Id. at 106.

      Stanley contacted the Superintendent and informed him of their concerns about

      sending Child home and he agreed Child should not go home. Stanley

      subsequently contacted Officer Jeremy McClaine of the Boone County Sheriff’s

      Office, who served as the school’s resource officer, and requested that he visit

      Child’s home to locate her parents. Stanley also contacted the Integrated

      Wellness (“InWell”) therapist assigned to their school for a professional

      opinion, as well as DCS for immediate assistance.


[5]   Around 4:30 to 5:00 p.m., Officer McClaine went to Child’s home to make

      contact with Parents. He knocked on the front door of the home and no one

      answered; he then walked around the gate to the back door, knocked again, and

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 3 of 22
      no one answered. Officer McClaine observed a truck in the driveway but after

      six to seven minutes, he left.


[6]   In the meantime, school administrators asked Christine Kobiela, a licensed

      clinical social worker at InWell, to assess Child “[d]ue to some potential

      Suicidal Ideation and also concerns about whether or not [Child] was at home

      alone or not.” Id. at 140. Kobiela completed a formal Suicide Risk Assessment

      during which Child indicated several ways she could potentially kill herself,

      such as hanging, shooting, or stabbing herself. Kobiela stated, “there was a

      little bit of a follow through[;] [Child had] said she was out in the yard . . . and

      that she had thought of . . . taking [a dog] chain around her neck to choke

      herself.” Id. at 145. Child also stated that the night before she made superficial

      marks on her wrists. Kobiela observed the marks on Child’s wrists and

      described them as “very superficial[.]” Id.


[7]   Following the assessment, Kobiela rated Child a “three” on the Columbia

      Suicide Rating Scale – “meaning that happens a lot of times and [the child]

      ha[s] plans and [the child] thought about it.” Id. at 146. Child also indicated

      that she was scared to go home and was worried that her Stepfather would be

      angry that she shared information; Kobiela opined that there was a link

      between Child’s behavior and her interactions at home and treatment by

      Stepfather. Kobiela agreed with the school administrations that the situation

      was very serious.




      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 4 of 22
[8]   When DCS family case manager (“FCM”) Lisa Lee arrived, Kobiela had

      already completed the risk assessment. In her interview with Lee, Child

      revealed some physical abuse and fear about going home. Lee testified as to

      why Child was afraid to go home: “[S]he stated some things that happened

      with a belt to her[,] . . . she had been home alone a lot because her parents . . .

      were working overnight[, and] she had been responsible for finding her own

      food.” Id. at 8. With respect to Child’s suicidal ideation, Child revealed that

      she had been told to “go ahead and kill herself it would make the parent’s job

      easier” and stated that she had a clear plan to kill herself with a chain in her

      backyard. Id. Although Child had a concrete plan to kill herself, she did not

      have a time frame. At that time, DCS did not want Child to go home and

      therefore, Child was detained and sent to an emergency foster home placement.

      Throughout the afternoon and evening, Lee had called Parents and Stanley sent

      an e-mail; however, neither received a response.


[9]   Around 6:00 or 7:00 p.m., Parents contacted DCS via e-mail, stating they had

      received the notification. Later that evening, Parents met with Lee to discuss

      the situation. Lee informed Parents of the allegations, explained that detention

      was necessary because Child was at risk for suicide, and stated that Child had

      been taken to foster care. Parents responded that Child’s allegations were

      untrue. Parents’ explanation for not responding was that they were sleeping

      and then looking for their dog. Parents agreed to submit to a drug screen; Lee

      scheduled a home visit for April 20.




      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 5 of 22
[10]   On the date of Child’s removal, Mother had recently started a new job at

       McDonald’s and worked the 10:00 p.m. to 6:00 a.m. shift, Sunday through

       Thursday. Stepfather also worked the night shift – 10:30 p.m. to 6:30 a.m.,

       Sunday through Thursday – at Hendricks Trailer. Due to Parents’ schedules,

       Child had been left alone overnight and had been getting herself up and ready

       for school. However, while Mother and Stepfather were working, a family

       friend would check on Child around midnight and Child was able to use her

       cell phone and tablet at home on Wifi.2


[11]   Prior to the incident, Child’s academic performance had been declining over the

       academic year as she failed to turn in multiple assignments; Child’s demeanor

       changed; and she also had numerous absences and several disciplinary incidents

       at school. Specifically, Child had twenty-one full day absences and ten partial

       day absences – eight of which were unexcused – and had been suspended from

       school and the bus for making threats.


[12]   On April 20, Lee visited the family’s home and observed Child’s room, which

       did not have a bed or any furniture. Mother stated that they were redoing

       Child’s room and, in the meantime, Child slept on the couch in another room.

       Lee observed the bathroom Child used, which appeared unsanitary and was not

       in working condition. Mother stated that they were doing work on the

       bathroom as well but there was a second bathroom available and in working




       2
        Child’s cell phone, referred to as an “internet phone,” could only be used when connected to Wifi. Tr., Vol.
       2 at 30.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020                  Page 6 of 22
       condition. In addition, Mother told Lee they used the oven for heat because

       they were unable to afford propane. Due to the condition of the home, Lee

       recommended that visits with Child not take place at the home. Lee also put in

       referrals for Parents for mental health care and substance abuse treatment.


[13]   DCS filed a petition alleging that Child was a CHINS on April 22 due to

       Parents’ inability, refusal, or neglect to supply Child’s needs, educational

       neglect, and acts or omissions seriously endangering Child’s physical or mental

       health. See Appellant’s Appendix, Volume 2 at 16-17. An initial/detention

       hearing was held the next day during which Parents denied the allegations set

       forth in the petition. The juvenile court subsequently ordered Child to remain

       in her current foster home. At some point, a visitation schedule was put in

       place – a two hour visit once each week.


[14]   Following an intake assessment on June 5, Kobiela diagnosed Child with

       Adjustment Disorder with depressed mood, Attention-Deficit/Hyperactivity

       Disorder, Parent-Child Relational Problem, Uncomplicated Bereavement, and

       Encounters for Victims of Child Abuse by Parent and Victim of Child Abuse by

       Parent. See Index of Exhibits, Volume 4 at 51-54; see also Tr., Vol. 2 at 152.

       Kobiela recommended that Child participate in individual therapy, skills

       coaching, and family therapy.


[15]   A fact-finding hearing was held on June 4, July 11, and July 30, 2019. On

       August 16, 2019, the juvenile court issued an order adjudicating Child a

       CHINS and found, in pertinent part:


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 7 of 22
        32) Child’s last physical examination was in 2017. Child’s last
        dental examination was over two years ago when she
        complained of a toothache. Child had no eye exams prior to
        removal.


        33) Child received minimal counseling at the time of her
        Father’s death.


        34) Prior to removal Child had thirty-one (31) absences or
        tardies from school during the 2018-2019 school year. School
        officials contacted . . . Parents regarding these absences/tardies,
        with few responses and no positive results.


        35) Child had multiple missing or incomplete assignments
        during the same period. School officials contacted Parents
        regarding the same with varying degrees of success in receiving
        completed work. . . .


        36) Child began having behavioral issues, reported by the
        school, in 2nd grade. Mother discussed the same with Child’s
        pediatrician, who recommended medication. The medication
        upset Child’s stomach so Mother discontinued use and took no
        follow up steps on the matter.


        37) Fall semester 2018 Child’s behavioral issues escalated,
        resulting in a suspension from riding the school bus and
        ultimately an out of school suspension in December 2018.


        38) During the same time period Mother noticed Child’s
        demeanor substantially change, becoming very negative and out
        of character.


        39) Parents met with school officials on the matter and the
        school provided a counseling referral and recommended Child

Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 8 of 22
        undergo a mental health assessment and follow
        recommendations. School officials explained to Mother the
        availability of no cost therapy for Child through the school if
        there was any concern regarding cost of services.


        40) Although Mother agreed with school officials that Child
        needed therapy and indicated she would set up an appointment
        for the same, Parent’s [sic] did not follow through on the
        recommendation.


        41) Mother believed Child’s behavior was due to “girl drama”
        and did not follow up on recommendations for further
        evaluation/services.


        42) [On] April 18, 2019 school officials intervened when Child
        presented with serious and credible suicidal ideation and created
        superficial cuts on her arm during lunch with a plastic fork after
        telling a friend she wanted to kill herself.


        43) Following a therapeutic interview with Child during which
        she reiterated her suicidal intent and a fear of going home, school
        officials kept Child in their custody instead of releasing her to the
        bus. School began attempting to contact Parents to come pick
        Child up prior to dismissal . . . with no success.


        ***


        46) DCS was contacted for an immediate response as Parents
        could not be located.


        47) DCS interviewed Child and school officials regarding the
        day’s incident and attempted to contact Parents with no success.


        48)     Child was detained by DCS at 7:00 p.m.
Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 9 of 22
        49) Parents responded to DCS and met with FCM Lee at the
        DCS office around 8:00 p.m. Parents denied all allegations or
        knowledge of Child’s suicidal ideation. Parents had no
        explanation of the delay in responding to attempts at locating
        them.


        ***


        51) Parents believe Child’s state of mind and actions on April
        18, 2019 are a result of her being grounded on April 17, 2019 and
        having her electronics taken away.


        ***


        55) Child’s academic performance and overall demeanor have
        substantially improved since detention and DCS referred therapy
        and services.


        ***


        60) Except for attending supervised visitation, Parents have
        failed to cooperate with DCS or voluntary [sic] begin any family
        services during the pendency of the case.


Appellant’s App., Vol. 2 at 113-16 (record citations omitted). Based on these

findings, the juvenile court concluded:


        4.     DCS has proven by a preponderance of the evidence that
        [Child] is a [CHINS] as defined by [the CHINS statute] and
        incorporating IC 20-33-2-6 [the compulsory attendance statute]
        in that her physical and mental condition is seriously endangered
        as a result of the inability, refusal or neglect of Parents to provide
        her with necessary food, shelter, education, medical care and

Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 10 of 22
        supervision. Child needs care[,] treatment, or rehabilitation that
        was not and is unlikely to be provided or accepted without the
        coercive intervention of the court.


        5.     Child is [a CHINS] in that [Parents] have failed to [e]nsure
        her attendance at school on a regular basis and completion of
        homework to assure her academic success. [Parents] have failed
        to supply Child with safe and stable housing, food and medical
        care. [Parents] have failed to provide Child with appropriate
        supervision [and] have wholy [sic] failed to appreciate Child’s
        mental health needs and provide her with the mental health care
        and treatment she needs. Child is successfully receiving
        counseling following DCS intervention through referrals by
        DCS. [Parents] are employed and may have the financial ability
        to continue therapeutic services for Child were the case closed,
        however they have shown a pattern of behavior that evidences
        they will not do so outside of Court intervention. [Parents] have
        entered into no homebased or family therapeutic services during
        the pendency of the case; or indicated any agreement to do so.
        There is a clear need for continued Court intervention to [e]nsure
        the continuation of services for Child, and [Parents’]
        participation in services.
Id. at 117-18. Following a dispositional hearing, the juvenile court ordered that

Child remain in her current placement and also ordered Mother to (among

other things) maintain weekly contact with the FCM; maintain suitable housing

and a stable income; submit to random drug screens; participate and complete

an Intensive Family Preservation program; timely meet all medical and mental

health needs of Child; and attend visitation with Child. See Appealed Order at

3-4. Mother now appeals.




Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 11 of 22
                                  Discussion and Decision
                                       I. Standard of Review
[16]   A CHINS proceeding is a civil action and thus, requires the State to prove by a

       preponderance of the evidence that a child is a CHINS as defined by statute. In

       re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012).3 On appellate review of a juvenile

       court’s determination that a child is in need of services, we do not reweigh the

       evidence or judge the credibility of the witnesses. In re S.D., 2 N.E.3d 1283,

       1286 (Ind. 2014). Rather, we consider only the evidence supporting the juvenile

       court’s decision and any reasonable inferences arising therefrom. Id. at 1287.

       Where, as here, the juvenile court enters findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. In re A.M., 121 N.E.3d 556,

       561 (Ind. Ct. App. 2019), trans. denied. We first consider whether the evidence

       supports the findings and then whether the findings support the judgment. Id.

       We will set aside the juvenile court’s findings and conclusions only if they are

       clearly erroneous and our review of the record leaves us firmly convinced a

       mistake has been made. Id.


                                  II. Adjudication as CHINS
[17]   First, we note that Mother does not challenge any of the juvenile court’s

       findings as clearly erroneous; instead, she offers explanations and justifications




       3
        “Preponderance of the evidence” “simply means the greater weight of the evidence.” Kishpaugh v. Odegard,
       17 N.E.3d 363, 373 (Ind. Ct. App. 2014) (quotation omitted).

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020               Page 12 of 22
       for her actions related to those findings – primarily the family’s economic

       circumstances. See Brief of Appellant at 16 (“The [juvenile] court’s findings

       focus extensively on matters that are a result of the economic circumstances of

       the family.”). Therefore, we accept the juvenile court’s findings as true. In re

       S.S., 120 N.E.3d 605, 610 (Ind. Ct. App. 2019).


[18]   “[T]he purpose of a CHINS adjudication is to protect children, not punish

       parents.” In re N.E., 919 N.E.2d 102, 106 (Ind. 2010). Accordingly, a CHINS

       adjudication focuses on the child’s condition and status, and a separate analysis

       as to each parent (or guardian) is not required in the CHINS determination

       stage. Id. at 105-06. There are three basic elements DCS must prove for a

       juvenile court to adjudicate a child a CHINS: that the child is under eighteen

       years of age; one or more of the statutory circumstances outlined in Indiana

       Code sections 31-34-1-1 through 11 exists; and the care, treatment, or

       rehabilitation required to address those circumstances is unlikely to be provided

       or accepted without the coercive intervention of the court. Id. at 105.


[19]   In this case, DCS alleged that Child was a CHINS pursuant to Indiana Code

       section 31-34-1-1. To meet its burden under this section, the State must prove

       that the child is under age eighteen,


               (1) the child’s physical or mental condition is seriously impaired
                   or seriously endangered as a result of the inability, refusal, or
                   neglect of the child’s parent, guardian, or custodian to supply
                   the child with necessary food, clothing, shelter, medical care,
                   education, or supervision; and



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 13 of 22
        (2) the child needs care, treatment, or rehabilitation that:


             (A) the child is not receiving; and


             (B) is unlikely to be provided or accepted without coercive
                intervention of the court.


Ind. Code § 31-34-1-1 (2005).4 DCS also alleged Child was a CHINS pursuant

to Indiana Code section 31-34-1-2, which requires the State prove a child is

under eighteen and:


        (1) the child’s physical or mental health is seriously endangered
        due to injury by the act or omission of the child’s parent,
        guardian, or custodian; and


        (2) the child needs care, treatment, or rehabilitation that:


                 (A) the child is not receiving; and


                 (B) is unlikely to be provided or accepted without the
                 coercive intervention of the court.




4
  Effective July 1, 2019, the CHINS statute was amended to include the following under subsection (1): “(A)
when the parent, guardian, or custodian is financially able to do so; or (B) due to the failure, refusal, or
inability of the parent, guardian, or custodian to seek financial or other reasonable means to do so[.]”
Because DCS filed its CHINS petition prior to this amendment, the previous version quoted above applies
here; however, even under the amended statute, as discussed below, the CHINS adjudication would still
stand.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020                 Page 14 of 22
       Lastly, DCS alleged Child was a CHINS under Indiana Code section 20-33-2-6,

       which mandates school attendance until the student meets the statutory criteria.


[20]   Here, the juvenile court adjudicated Child a CHINS due to Parents’ failure to

       ensure Child’s regular attendance at school and completion of homework;

       failure to provide safe and stable housing, food, and medical care; failure to

       provide appropriate supervision; and failure to “appreciate Child’s mental

       health needs and provide her with the mental health care and treatment she

       needs.” Appellant’s App., Vol. 2 at 118.


[21]   Mother challenges the juvenile court’s conclusion adjudicating Child a CHINS,

       arguing there is insufficient evidence to support the determination and that her

       inability to provide Child with what she needed “was a result of economic

       circumstances, not her refusal to provide the needed services to the Child.” Br.

       of Appellant at 12. We conclude there is ample evidence in the record to

       support the juvenile court’s conclusion.


[22]   DCS initially became involved in this case in response to Child’s mental health

       issues – depression, suicidal thoughts and plans, and self-harm behaviors– and

       concerns that Child lacked supervision. Prior to the April incident, Child’s

       academic performance had been declining as she failed to turn in multiple

       assignments; Child’s demeanor had changed; and she also had numerous

       absences and several disciplinary incidents at school.


[23]   Kendra Marshall was Child’s teacher for the 2018-2019 school year. Marshall

       testified that Child’s academic performance “started out okay, [but] she

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 15 of 22
       definitely got worse as the year progressed. She struggled to turn in

       assignments[.]” Tr., Vol. 2 at 162. Marshall recalled that Child began to

       seriously decline around December 2018 – Child had been getting B’s and C’s,

       but then her grades began to fall. “[S]he wasn’t turning in her assignments, her

       level of care about getting things done in class and at home kind of disappeared

       and she really didn’t care for those things and her grades were starting to fall.”
Id. at 162-63. Marshall reached out to Parents several times in December: she

       called a few times and e-mailed them as well but did not receive a response. On

       December 18, Marshall sent a handwritten note to Mother, which addressed

       Child’s declining performance and missing work and proposed a plan to help

       Child succeed. See Index of Ex., Vol. 4 at 56.5 Several days later, Mother sent

       Marshall an e-mail response regarding the missing assignments. However,

       Marshall stated that not much changed after the exchange with Mother,

       although Child did turn in some work.


[24]   In February 2019, Marshall reached out to Mother again regarding a large

       social studies paper Child did not turn in. Mother responded that Child would

       make up her work and stated she spoke with Mr. Reynolds about counseling.

       However, Marshall testified that “ended up not happening. That was supposed

       to be at the school and that meeting was missed.” Tr., Vol. 2 at 169.




       5
         A typed copy of the handwritten note was admitted into evidence. See Tr., Vol. 2 at 163. Marshall testified
       that she put the handwritten note “in an envelope and [gave] it to [Child] and told her, [she] needed . . . to
       hand it to her mom and her step-dad.” Id. at 165.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020                   Page 16 of 22
[25]   Prior to DCS involvement in April, school administrators asked Kobiela to

       meet with Child to complete a crisis assessment. Kobiela met Child in

       February 2019 and learned from Child that “the family had moved there

       recently[,] her grandmother had passed about a year before that[.] [S]he

       indicated that the house itself, that she was sleeping on the couch it had a space

       heater, running water, but that she was there by herself sometimes.” Id. at 137.

       After the assessment, Kobiela sent letters home, but was unable to reach

       Mother. Another InWell therapist at the school also reached out to Mother and

       received a response from Mother that she planned to obtain services through

       another agency; however, Mother never provided any information or

       confirmation that services were started through another agency.


[26]   On April 15, 2019, Marshall sent Mother another e-mail regarding Child’s

       grades, missing work, and overall attitude. Mother responded that she would

       speak with Child and that Child was starting therapy and medication that week.

       There is no evidence that Child began therapy or took medication at this time.

       Days later, Child revealed to her friend that she wanted to kill herself and had

       marks on her wrists. She was interviewed by the school administrators, the

       school therapist, and DCS – all of whom were extremely concerned for Child’s

       mental health, home life, and lack of supervision. Child was subsequently

       detained by DCS and placed in foster care.


[27]   In addition to Child’s declining academic performance, Child had twenty-one

       full day absences and ten partial day absences – eight of which were unexcused

       – and had been suspended from school and the bus for making threats.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 17 of 22
       Specifically, Child had two discipline incidents before Christmas 2018.

       Administrators called Parents and they came to the school for a meeting at

       which time administrators reiterated their concern for Child and recommended

       therapy. Parents agreed but indicated they were waiting for insurance to go

       through to be able to pay for therapy. Stanley explained that the school had an

       InWell therapist in the building that could help with part of that, although there

       could be a cost, and provided the therapist’s business card. Stanley had

       previously discussed Child’s situation with Kobiela and told Mother that

       Kobiela, the school’s InWell therapist, might contact her.


[28]   At the fact-finding hearing, Mother stated she reached out to Hendricks

       Therapy and made an appointment “because we had been noticing some

       behavior changes, some issues, . . . a lot of signs of [A]DD[.] And then once

       the school started having issues, it was time to because [Child] has never had

       any disciplinary action in any grade[.]” Id. at 216. However, documentation of

       Child’s appointment history at Hendricks Therapy that was admitted into

       evidence at the hearing was blank, indicating no appointments had been made;

       Child’s patient history information also indicated only that Hendricks Therapy

       reached out to Mother and left a message to schedule a new patient

       appointment. See Index of Ex., Vol. 4 at 82-83.


[29]   The evidence also demonstrates that Child constantly lacked appropriate

       supervision, food, and adequate shelter. At the fact-finding hearing, Bradley

       Thomas, the town marshal, testified that over the winter months, Mother

       approached him “about how they just moved to town and she had miss-

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 18 of 22
       budgeted [sic] and . . . didn’t have any money for food.” Tr., Vol. 2 at 128.

       Thomas provided the family with food approximately three times and later

       stopped to check in on the family after having been informed that they were out

       of gas and did not have heat over the winter. Thomas further explained that

       Child “was around town most of the time . . . after school . . . until dark she

       usually was running around town” meaning she was “[j]ust hanging out around

       the town building around the downtown. . . . [g]oing from friend’s houses to the

       next friend and just walking back and forth.” Id. at 130. Thomas recalled one

       instance in which Child was locked out of her house, unable to get in, so she

       went to the town building. Thomas’ deputy tried to help her, but it took several

       hours before he was finally able reach Child’s Parents. Thomas testified that he

       contacted DCS twice in the past with concerns regarding Child. See id. at 132.

       And he had recently been involved in an eviction regarding the family.


[30]   In addition to the evidence revealing that Child was often running around town

       unsupervised, she was left alone overnight excluding a brief period of time

       when a family friend would check in. At the fact-finding hearing, Mother

       admitted that Child was alone from approximately 9:45 p.m. to midnight (when

       a friend would check on her) and then again until 6:45 a.m.; however, she

       stated that Child had a phone in case she needed to contact her. Amanda

       Wethington, a former neighbor of Parents’, testified that she began to check on

       Child when Mother started to work at McDonald’s; she would check on her

       once, after 11:00 p.m., for roughly five to ten minutes. Child could contact her

       via Facebook.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 19 of 22
[31]   With respect to the condition of the home, Thomas visited the home after

       learning the family was out of gas and stated there was no furniture inside the

       house but observed sleeping bags and blankets on the floor of the front room.

       FCM Lee visited the home in April and described the unsanitary conditions

       and lack of furniture.


[32]   Lastly, Lee also testified that Parents are currently involved in visitation with

       Child; however roughly every third visit is not happening “for various reasons.”
Id. at 43. Amy Knoll, home based case manager and visitation manager at

       Rose Project, testified that Parents’ first supervised visit with Child was May

       17. Parents failed to show for the second visit on May 22 and failed to notify

       Knoll they were not coming. Knoll stated, “Originally [visits] were to be two

       times a week in the community for two hours but after the second week there

       was a no show and the [FCM] changed that to once a week for two hours in the

       community.” Id. at 198. Of nine scheduled visits, three had been cancelled –

       one cancelled by Knoll because Parents failed to confirm the time and location

       of the visit; one because Parents failed to show; and the other cancelled by

       Mother due to illness.


[33]   In her brief, Mother focuses on her economic circumstances and the effect

       thereof. She concedes that due to the family’s financial situation, she is “unable,

       not unwilling, to provide the services needed by her child.” Br. of Appellant at

       18 (emphasis added). Although in the context of termination of parental rights,

       our courts have held that “the fact that [a parent] is of low or inconsistent

       income of itself does not show unfitness, if the poverty causes [the parent] to

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 20 of 22
       neglect the needs of [his or her] child[] or expose [his or her] child[] to danger,

       then the child[]’s removal is warranted.” In re B.D.J., 728 N.E.2d 195, 202 (Ind.

       Ct. App. 2000). And the court acknowledged the accuracy of the trial court’s

       statement in that case regarding poverty: “‘Poverty can be a crushing burden

       . . . However, poverty cannot excuse child neglect or abuse.’” Id. at 203. We

       agree with this principle and acknowledge Mother’s economic circumstances in

       this case. Nonetheless, there is ample evidence in the record to support the

       juvenile court’s conclusion that Mother is unable to meet the Child’s mental

       health, educational, and basic needs without coercive intervention of the court.

       As our supreme court has explained,


               [w]hile we acknowledge a certain implication of parental fault in
               many CHINS adjudications, the truth of the matter is that a
               CHINS adjudication is simply that – a determination that a child
               is in need of services. Standing alone, a CHINS adjudication
               does not establish culpability on the part of a particular parent. . .
               . In fact, a CHINS intervention in no way challenges the general
               competency of a parent to continue a relationship with the child.


       In re N.E., 919 N.E.2d at 105.


[34]   In sum, we conclude there was sufficient evidence to support the juvenile

       court’s conclusion that the care needed by Child was unlikely to be provided by

       Parents without the coercive intervention of the court.



                                              Conclusion


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 21 of 22
[35]   We conclude there is sufficient evidence in the record to support the juvenile

       court’s determination that Child is a CHINS. Accordingly, the judgment of the

       juvenile court is affirmed.


[36]   Affirmed.


       Bradford, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2402 | March 30, 2020   Page 22 of 22